DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Justin King on 2/4/2022.

The application has been amended as follows: 

Claim 12 (canceled). 
Claim 13 (canceled).
Claim 14 (canceled).
Claim 15 (canceled).
Election/Restrictions
3.	Claims 1-11 are allowable. The restriction requirement between distinct species, as set forth in the Office action mailed on 11/9/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 10-11 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record, Hanson et al. (US Pub. 20190079573) discloses a circuit for testing a microphone module that operates according to a clock and that includes a first microphone and a second microphone, the first microphone outputting a first data through a first data output pin, the second microphone outputting a second data through a second data output pin, the first level being different from the second level, and the first data output pin and the second data output pin being coupled to a capacitor, the circuit comprising: a comparison circuit configured to compare the first data and the second data and generate a comparison result; and determine whether there is an error in the microphone module.  
However, Hanson fails to teach the combination of a circuit for testing a microphone module that operates according to a clock and that includes a first microphone and a second microphone, the first microphone outputting a first data through a first data output pin when the clock is at a first level, the second microphone outputting a second data through a second data output pin when the clock is at a second level, the first level being different from the second level, and the first data output pin and the second data output pin being coupled to a capacitor, the circuit comprising: a comparison circuit configured to compare the first data and the second data and generate a comparison result; a counter coupled to the comparison circuit and configured to generate a count value based on the comparison result; and a decision circuit coupled to the counter and configured to determine based on the count value and a threshold value whether there is an error in the microphone module.
Regarding independent claim 6, the prior art of record, Hanson discloses a method of testing a microphone module that operates according to a clock and that includes a first microphone and a second microphone, the first microphone outputting a first data through a first data output pin, the second microphone outputting a second data through a second data output pin, the first level being different from the second level, and the first data output pin and the second data output pin being coupled to a capacitor, the method comprising steps of: comparing the first data with the second data and generating a comparison result; and determining whether there is an error in the microphone module.  
However, Hanson fails to teach the combination of a method of testing a microphone module that operates according to a clock and that includes a first microphone and a second microphone, the first microphone outputting a first data through a first data output pin when the clock is at a first level, the second microphone outputting a second data through a second data output pin when the clock is at a second level, the first level being different from the second level, and the first data output pin and the second data output pin being coupled to a capacitor, the method comprising steps of: (a) comparing the first data with the second data and generating a comparison result; (b) generating a count value based on the comparison result; and (c) determining whether there is an error in the microphone module based on the count value and a threshold value.  The distinct features, as disclosed in independent claims 1 and 6 render the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697. The examiner can normally be reached 9 AM - 5 PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL KIM/Primary Examiner, Art Unit 2654